Title: To John Adams from François Adriaan Van der Kemp, September 1825
From: Van der Kemp, François Adriaan
To: Adams, John


				
					
					Olden Barneveld, Sept. 1825.
				
				 Often when I labour in my garden,—and I do so usually from sunrise till its setting—I expatiate with you and your son in your delightful mansion. Soon everything around you shall brighten, you shall revive a while, when the president your son visits you. Indeed your last days appear to me your best days. 
				
					
				
				
			